 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    MICHAEL L. OVERTON,                                No. 2:19-cv-1403-EFB P
12                        Plaintiff,
13            v.                                         ORDER AND FINDINGS AND
                                                         RECOMMENDATIONS
14    NAPA ST. HOSPITAL EXEC-DIR.,
15                        Defendant.
16

17           Plaintiff is a state prisoner proceeding without counsel in this civil action. On July 29,

18   2019, this court found that plaintiff had failed to pay the $400 filing fee required by 28 U.S.C.

19   § 1914(a) or request leave to proceed in forma pauperis and submit the affidavit and trust account

20   statement required by 28 U.S.C. § 1915(a). Accordingly, the court directed the Clerk to send

21   plaintiff an Application to Proceed In Forma Pauperis, ordered plaintiff to submit the filing fee or

22   completed application within thirty days and warned plaintiff that failure to do so may result in

23   this action being dismissed. ECF No. 3. The time for acting has now passed and plaintiff has not

24   paid the required filing fee, submitted the completed application for leave to proceed in forma

25   pauperis or otherwise responded to the court’s order.

26           Accordingly, it is ORDERED that the Clerk is directed to randomly assign a United States

27   District Judge to this case.

28   /////
 1          Further, it is RECOMMENDED that this action be dismissed without prejudice.
 2          These findings and recommendations are submitted to the United States District Judge
 3   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days
 4   after being served with these findings and recommendations, any party may file written
 5   objections with the court and serve a copy on all parties. Such a document should be captioned
 6   “Objections to Magistrate Judge’s Findings and Recommendations.” Any response to the
 7   objections shall be served and filed within fourteen days after service of the objections. The
 8   parties are advised that failure to file objections within the specified time may waive the right to
 9   appeal the District Court’s order. Turner v. Duncan, 158 F.3d 449, 455 (9th Cir. 1998); Martinez
10   v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
11   Dated: October 3, 2019.
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
